DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed on 01/18/2022.
CLAIM STATUS
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
Claims 1-25 were pending.
Claims 9 and 25 are amended.
Claims 8, 12 and 15 are canceled.
Claims 1-7, 9-11, and 13-25 are now pending and in condition for allowance for the reasons set forth herein.

ALLOWABLE SUBJECT MATTER
Claims 1-7, 9-11, and 13-25 are allowed.
The following is the Examiner's Statement of Reasons for Allowance:
Re claim 1, Applicant's claims now encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method for generating a compact representation of radar data, the method comprising: 

detecting a data peak within a multi-dimensional representation of radar data, wherein the multi-dimensional representation of the radar data comprises a first dimension for distances, a second dimension for velocities, and a third dimension for a plurality of receive channels; 

selecting a first limited neighborhood around the data peak, wherein the selected first limited neighborhood includes a first plurality of data bins including a data bin of the detected data peak, wherein each data bin has a three-dimensional coordinate within the multi-dimensional representation of the radar data and uniquely corresponds to a respective radar data sample, wherein each of the first plurality of data bins has a different position in the third dimension relative to the other data bins of the first plurality of data bins and thereby corresponds to different receive channel of the plurality of receive channels, wherein each of the first plurality of data bins has an identical position in the first dimension relative to the other data bins of the first plurality of data bins, and wherein each of the first plurality of data bins has an identical position in the second dimension relative to the other data bins of the first plurality of data bins; 

compressing the respective radar data samples of the first plurality of data bins to generate the compact representation of radar data; and transmitting the compact representation of the radar data. (emphasis added)


As best understood within the context of Applicant's claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.

	For example, Wang et al. (US 2018/0038941 A1, “WANG”) discloses a method and system where the processor compress weather data for a three-dimensional volume of space into a plurality of two-dimensional representations to reduce the size of the data transmission. However WANG, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.

	Furthermore, Nayyar (US 2016/0018511 A1, “NAYYAR”) discloses a similar processor system using a cascade radar system where it provides a first and second radar system-on-a- chip (SOC) processing digital beat signals generated by multiple receive channels in the radar SOC. However, like WANG, NAYYAR, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.

	Further still, Mani (US 2017/0054449 A1, “MANI”) discloses a method and system for compressing radar signal to compress blocks of range values to generate compressed blocks of range values, and a radar data memory to store compressed blocks of range values generated by the compression component. However, like WANG and NAYYAR, MANI, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.

Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 9, 11 and 17 encompasses the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above. Dependent claims 2-7, 10, 13-14, 16, and 18-25 are each allowable based at least on their respective dependency to claim 1, 9, 11 or claim 17.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBEL M RODRIGUEZ-BENITEZ whose telephone number is (571)272-3752. The examiner can normally be reached Monday-Friday 8:00--5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.M.R./
Examiner, Art Unit 3648

/Thomas M Hammond III/Primary Examiner, Art Unit 3648